Title: Abigail Adams to John Adams, 28 January 1781
From: Adams, Abigail
To: Adams, John


     
      My dearest Friend
      
       Janry. 28 1781
      
     
     Last Evening General Lincoln call’d here introducing to me a Gentleman by the Name of Col. Laurence the Son as I suppose, of your much esteemed Friend, the late president of congress who informed me that he expected to sail for France in a few days, and would take dispatches from me. Altho I closed Letters to you by way of Holland a few days ago, I would not omit so good an opportunity as the present. Tis a long time since the date of your Last Letters, the 25 of Sepbr. I wait with much anxiety, listning to the sound of every Gun, but none anounce the arrival of the Fame from Holland, which we greatly fear is lost, or taken, nor the Mars from France. I wish you had been fortunate enough to have sent Letters by Updike to Provi­dence, who saild the day after the Fame, but suppose you wrote by her, and sailing so near together, did not think it worth your while to write by him.
     Col. Laurence is enabled I suppose to give you, every kind of intelligence respecting the Army which you may wish to learn. Mr. Cranch has written you upon the same Subject by way of Holland. Your Friends here complain that you do not write to them. I suppose Davis threw over half a hundred Letters. If you are unfortunate in that way tis not to be helped.
     I have the pleasure to inform you that a repeal of the obnoxious Tender act has past the House and Senate. The Governor as has been heretofore predicted, when any thing not quite popular is in agitation, has the Gout and is confined to his Bed.
     A false weight and a false ballance are an abomination, and in that light this tender act must be viewed by every impartial person. Who but an Ideot would believe that 40 was equal to 75. But the repeal gives us reason to hope that justice and righteousness will again exalt our Nation, that publick Faith will be restored, that individuals will lend to the publick, and that the heavy taxes which now distress all orders, will be lessned.
     A late committe who have been setting upon ways and means for raising money, tell us that a tax for two years more equal to what we have paid in the last would clear this State of debt. You may judge of the weight of them, yet our State taxes are but as a Grain of Mustard Seed, when compared with our Town taxes.
     Clinton I hear, has sent out a proclamation upon Germains plan, inviting the people to make a seperate peace, which will only be a new proof of the Ignorance and folly of our Enemies without making a single prosilite—even the revolted Pensilvany Troops gave up to justice the Spys which Clinton sent to them, offering them, cloathing and pay, letting him know that it was justice from their State, not favours from their Enemies that they wanted.
     It is reported that Arnold with a Body of troops is gone to Virginia, where it is hoped he and his Myrmidons will meet their fate. Had Clinton been a generous Enemy, or known humane Nature, he would like Aurelian upon a like occasion, have given up the traitor to the hands of justice, knowing that it was in vain to expect fidelity in a man who had betrayed his own Country, which from his defection may learn to place a higher value upon integrity, and virtue, than upon a savage ferocity so often mistaken for courage. He who as an individual is cruel, unjust and immoral, will not be likely to possess those virtues necessary in a General or Statesman. Yet in our Infant Country, Infidelity and debauchery are so fashionably prevalent that less attention is paid to the characters of those who fill important offices, than a Love of virtue, and zeal for publick Liberty, can warrant, which we are told by wise Legislators of old, are the surest preservatives of publick happiness.
     You observe in a late Letter that your absence from your Native State will deprive you of an opportunity of being a man of importance in it. I hope you are doing your country more extensive Service abroad than you could have done, had you been confined to one State only, and whilst you continue in the same Estimation amongst your fellow citizens, which you now hold, you will not fail of being of importance to them: at home or abroad.
     Heaven preserve the life and Health of my dear absent Friend and in its own time return him to his country, and to the Arms of his ever affectionate
     
      Portia
     
     
      PS Love to my Dear Boys. I have sent you a present by Col. Laurence.
     
    